        Case 4:17-cr-00022-BMM Document 75 Filed 06/02/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                     CR-17-22-GF-BMM
                Plaintiff,
      vs.

JOSEPH YELLOW HAMMER, SR.,                                   ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on May 21, 2020. (Doc. 73.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on May 21, 2020. (Doc. 70.)

The United States accused Yellow Hammer of violating his conditions of his

supervised release 1) by failing to report for substance abuse testing; 2) by failing

to report for substance abuse treatment; and 3) by failing to reside at the residence

approved by his probation officer. (Doc. 65.) At the revocation hearing, Yellow
        Case 4:17-cr-00022-BMM Document 75 Filed 06/02/20 Page 2 of 2



Hammer admitted that he had violated the condition of his supervised release by 1)

by failing to report for substance abuse testing; 2) by failing to report for substance

abuse treatment; and 3) by failing to reside at the residence approved by his

probation officer. Judge Johnston found that Yellow Hammer’s violations

warranted revocation, and recommended that Yellow Hammer should receive a

custodial sentence of 5 months, with 14 months supervised release to follow.

(Doc.73.)

      The violations prove serious and warrant revocation of Yellow Hammer’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 73) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Joseph Yellow Hammer, Sr.

be incarcerated for 5 month, with 14 months of supervised release to follow.

      DATED this 2nd day of June, 2020.
